*143Dissenting Opinion by
Judge Mencer:
I respectfully dissent.
Adhering yet to my belief that the attendance requirements of the Public School Code of 1949, Act of March 10, 1949, P. L. 30, 24 P.S. §1—101 et seq., should be complied with, as far as it is possible to do so within the school year, I would grant plaintiffs’ motion for judgment on the pleadings. I do not comprehend why, in the instant case, the four lost days of instruction cannot be rescheduled by the defendant school district and thereby achieve full compliance with the attendance requirements of the School Code. My detailed reasons for this conclusion can be found in my dissenting opinion filed in Root v. Northern Cambria School District, 10 Pa. Commonwealth Ct. 174, 309 A. 2d 175 (1973).
Judge Blatt joins in this dissent.